153 S.E.2d 333 (1967)
269 N.C. 689
Robert Leonard BLACK
v.
Ruby Bradley WILKINSON.
No. 197.
Supreme Court of North Carolina.
March 22, 1967.
*334 Daniel J. Walton, Gastonia, for plaintiff appellant.
Hollowell, Stott & Hollowell, Gastonia, for defendant appellee.
PER CURIAM.
Taking the plaintiff's evidence as true, as we are required to do in considering the correctness of the judgment of nonsuit, it is sufficient to support a finding of negligence by the defendant, which was the proximate cause of the collisions. Driving into the plaintiff's lane of travel under such circumstances would constitute negligence by the defendant. G.S. § 20-154(a); Raper v. Byrum, 265 N.C. 269, 144 S.E.2d 38; Sugg v. Baker, 261 N.C. 579, 135 S.E.2d 565; Tart v. Register, 257 N.C. 161, 125 S.E.2d 754; Mitchell v. White, 256 N.C. 437, 124 S.E.2d 137.
*335 A judgment of nonsuit may not properly be entered on the ground of contributory negligence unless the plaintiff's own evidence shows such negligence by him so clearly that no other reasonable conclusion may be drawn therefrom. Pruett v. Inman, 252 N.C. 520, 114 S.E.2d 360. If the facts were as the plaintiff testified them to be, he was faced with a sudden emergency and his action in running upon the snow covered shoulder in order to avoid colliding with the defendant's vehicle would not constitute negligence. See Bondurant v. Mastin, 252 N.C. 190, 113 S.E.2d 292.
Reversed.